Citation Nr: 0912810	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  99-16 010A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a scar over 
the right eyebrow, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for the residuals 
of a left hand injury, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable evaluation for the residuals 
of a right ankle sprain.

7.  Entitlement to a compensable evaluation for 
costochondritis.

8.  Entitlement to a compensable evaluation for a right ear 
hearing loss disability.

9.  Entitlement to a compensable evaluation for allergic 
rhinitis.

10.  Entitlement to a compensable evaluation for 
postoperative bilateral inguinal hernias.

11.  Entitlement to a compensable evaluation for Telogen 
effluvium.

12.  Entitlement to an increased evaluation for generalized 
anxiety disorder with obsessive/compulsive and somatization 
disorders, currently evaluated as 50 percent disabling.

13.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus, L4-5 and L5-S1, postoperative, with 
degenerative changes, currently evaluated as 40 percent 
disabling.

14.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

15.  Entitlement to a compensable evaluation for mild 
Dupuytren's contracture of the middle finger and thumb of the 
right hand.

16.  Entitlement to a compensable evaluation for hemorrhoids.

17.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1996.

This appeal arose from a November 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA), 
Regional Office (RO).  The Veteran has since relocated and 
jurisdiction of this appeal was transferred to the Nashville, 
Tennessee, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's appeal was previously before the Board in March 
2001.  At that time, his appeal consisted of 18 claims for 
increased disability ratings, including for a TDIU.  In March 
2001, the Board rendered a decision denying increased 
disability ratings for Issues 1 through 11 and remanding 
Issues 12 through 17 as set forth above.  The 18th issue 
before the Board at that time was whether a reduction from 40 
percent to 0 percent for service-connected joint pain, night 
sweats and fatigue was proper, which the Board also denied.

The Veteran appealed the Board's March 2001 decision to the 
Court of Appeals for Veterans Claims (Court).  In June 2004, 
the Court issued a decision vacating the March 2001 decision 
denying Issues 1 through 11 above and remanding them to the 
Board.  The issue of the propriety of the reduction for 
service-connected joint pain, night sweats and fatigue was 
deemed abandoned as the Veteran did not contest the claim in 
his brief to the Court.  As such, that issue is no longer on 
appeal.  In addition, because Issues 12 through 17 above were 
remanded by the Board in March 2001, those issues were not 
before the Court and are not part of its remand.  Those 
issues, however, remain pending before VA.  

The Board notes that VA appealed the Court's June 2004 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  In March 2008, the Federal Circuit 
affirmed the Court's June 2004 decision.  The Veteran's case 
was stayed from any action on Issues 1 through 11 during the 
pendency of the appeal before the Federal Circuit.  The stay 
now having been lifted by the Federal Circuit's March 2008 
decision, the Veteran's appeal of Issues 1 through 11 are 
back before the Board for consideration.

The Board finds that remand is necessary prior to final 
adjudication to comply with the Court's June 2004 decision.  
The Court found that VA had failed to comply with its duty to 
notify the Veteran.  Relying on its decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), the Court held that 
remand was appropriate because there is no evidence in the 
record that VA ever notified the Veteran of who is 
responsible for obtaining the evidence necessary to 
substantiate his claim.  As such, the Board has no discretion 
and must remand this matter for compliance with the Court's 
June 2004 order remanding the Veteran's claims for 
appropriate notice.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Thus, on remand, the Veteran should be provided with notice 
compliant with VA's current notice obligations.  The Board 
notes that, during the pendency of the appeal before the 
Federal Circuit, the Court issues a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), that clarified and 
expanded VA's duty to notice in increased rating claims.  
Such notice given to the Veteran should, therefore, be 
compliant with that decision.

Furthermore, the Board notes that the Veteran was previously 
represented by Attorney Richard A. LaPointe who, since the 
Court's June 2004 decision on the Veteran's appeal, has 
retired from the practice of law.  Attorney LaPointe 
submitted a notice of Termination of Power of Attorney to VA 
in March 2006.  In June 2008, the Board sent the Veteran a 
letter notifying him of Attorney LaPointe's retirement and 
offering him the opportunity to appoint a new representative.  
To date, the Veteran has not submitted any communication 
appointing new representation.  However, the last 
correspondence received from the Veteran was sent to the 
Board through the Montgomery County Veterans Service 
Organization.  Because of this, it is unclear to the Board 
whether the Veteran intends to have this Veterans service 
organization represent him in his appeal.  Thus, with the 
notice letter sent to the Veteran, he should be advised of 
his right to be represented and provided with the appropriate 
forms to appoint a new representative.

Finally, as discussed further below, due to the lengthy time 
frame since these issues were last before the RO, the Board 
finds that remand of Issues 1 through 11 is necessary for VA 
to comply with its duty to assist by conducting the 
additional development discussed below.

With regard to Issues 12 through 17 that were remanded by the 
Board in March 2001, the Board notes that the claims file 
shows additional development was conducted and a Supplemental 
Statement of the Case was issued by the RO in January 2003.  
However, these claims are not ready for Board review as 
additional information and evidence was submitted subsequent 
to the January 2003 Supplemental Statement of the Case 
requiring that the RO conduct additional development and, 
thereafter, readjudicate the Veteran's claim (i.e., issue 
another Supplemental Statement of the Case).  (See 
correspondence received in January 2004 from the Veteran's 
attorney.)  In addition, although the RO complied with the 
March 2001 instruction to provide notice to the Veteran on 
the remanded claims, as just mentioned, the Court has 
recently clarified and expanded VA's duty to notice for 
increased rating claims.  Thus, the notice provided in April 
2002 is not compliant with VA's current notice obligations 
making additional notice necessary.  

In summary, the Board finds that remand of all the issues 
currently pending before it is necessary in order to comply 
with VA's duty to notify the Veteran in relation to his 
claims for increased disability ratings.  Furthermore, 
additional development is necessary to comply with VA's duty 
to assist given the lengthy time period between the RO's last 
development and the present (five to seven years).  Thus, 
additional development should be conducted as follows.

In January 2004, through his attorney, the Veteran notified 
VA that he is in receipt of disability compensation from the 
Social Security Administration due to his inability to work.  
Once on notice of Social Security Administration records 
pertinent to the Veteran's disability status, VA must obtain 
them. See Baker v. West, 11, Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus on 
remand, efforts should be made to obtain the medical and 
adjudication records from the Social Security Administration 
relating to the Veteran's claim for disability benefits.

In this same correspondence, the Veteran notified VA that he 
had retired from his federal government employment due to his 
disabilities and submitted a July 2003 letter from the Office 
of Personnel Management in support of this contention.  The 
Board notes that this letter, however, does not actually 
indicate the Veteran was retired due to disability.  It only 
welcomes him to the Federal Employees' Retirement System.  
Thus, on remand, the Veteran's retirement records should be 
obtained from the Office of Personnel Management to confirm 
that the Veteran's retirement was due to disability and, if 
so, what disability or disabilities was the reason for his 
retirement.

Furthermore, the Board notes that the last outpatient 
treatment records in the claims file relating to the 
Veteran's claims are from June 1999.  As the Veteran's claims 
are for increased disability ratings, additional treatment 
records since that time may be highly relevant in determining 
the severity of the Veteran's service-connected disabilities 
since that time.  Thus, on remand, the Veteran should be 
contacted and asked to identify all medical care providers, 
both VA and non-VA, who treated him for his service-connected 
disabilities from July 1999 to the present and to provide any 
necessary releases for any non-VA treatment records he 
identifies.

The Board finds that VA examinations need to be conducted to 
determine the current severity of the Veteran's service-
connected disabilities presently on appeal before the Board.  
The last examinations of the service-connected disabilities 
relating to Issues 1 through 11 were conducted in June 1998, 
if at all.  Thus, given the time that has elapsed, and 
because an examination based on a review of the Veteran's 
records is necessary to adjudicate this appeal, VA must 
afford him a new VA examination.  As to Issues 12 through 17, 
the Veteran was last examined for these service-connected 
disabilities in December 2002, more than six years ago.  For 
the same reason as cited above, new VA examination are 
necessary.

The duty to assist includes providing the Veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Although remand is not required solely due 
to the passage of time, See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995), it has been too long since the last VA 
examinations of the Veteran's service-connected disabilities 
for them to be considered contemporaneous.  Thus, on remand, 
the Veteran should be scheduled for VA examinations of the 
service-connected disabilities currently on appeal to 
determine their current severity.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is 
compliant with the current notice 
requirements for increased rating claims, 
including notice that the Veteran should 
provide information and evidence not only 
showing a worsening or increase in severity 
of each of his service-connected disabilities 
on appeal but also the affect such worsening 
or increase in severity has had on his 
employment and daily life.  In addition, the 
Veteran should be provided with the rating 
criteria applicable to each of his service-
connected disabilities currently on appeal.  
Finally, the Veteran should be provided with 
notice pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, with the above notice, the 
Veteran should be advised that he currently 
has no representation and his rights to have 
representation.  He should also be provided 
with the appropriate forms needed to appoint 
a representative.

2.  Request the Veteran's medical and 
adjudication records from the Social 
Security Administration related to the 
Veteran's application for disability 
benefits.  The letter requesting such 
records should include a citation to 
appropriate legal authority requiring that 
other Federal agencies provide such 
information as the Secretary may request for 
the purposes of determining eligibility for 
or amount of benefits.  See 38 U.S.C.A. 
§ 5106 (West 2002).  A negative reply should 
be requested if records cannot be found.  
Associate all correspondence and any records 
received with the claims file.  

3.  Request the Veteran's records from the 
Office of Personnel Management related to 
his application for retirement.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of determining 
eligibility for or amount of benefits.  See 
38 U.S.C.A. § 5106 (West 2002).  A negative 
reply should be requested if records cannot 
be found.  Associate all correspondence and 
any records received with the claims file.

4.  Contact the Veteran and ask him to 
identify all medical care providers, VA and 
non-VA, who have treated him for his service-
connected disabilities on appeal since July 
1999.  For any non-VA medical care providers, 
he should be asked to complete a release form 
for each non-VA medical care provider 
authorizing VA to obtain their treatment 
records for the identified periods of 
treatment.  The Veteran should be advised 
that, in lieu of submitting completed release 
forms, he can submit these private medical 
treatment records to VA himself.  If the 
Veteran provides completed release forms, 
then the medical records identified should be 
requested.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  The 
Veteran should be notified of unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified records.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the Veteran should be 
scheduled for all appropriate VA 
examinations to determine the current 
severity of his service-connected 
disabilities presently on appeal.  The 
claims file must be provided to each 
examiner for review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the Veteran's service-connected 
disabilities on appeal.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity.  

For any musculoskeletal disabilities, the 
examiner should determine the limitation of 
motion, if any, of the affected body part 
and discuss whether there is pain on 
movement, swelling, tenderness, deformity, 
or atrophy of disuse.  The examiner should 
also comment on whether there is any 
additional excess movement, loss of 
movement, weakened movement, excess 
fatigability, incoordination, and/or pain on 
repetitive use.  The examiner should be 
advised if there are any specific findings 
required in the rating criteria of the 
Diagnostic Code(s) relative to the 
disability being evaluated and asked to 
specifically comment on such criteria.  

In addition, the examiner(s) must opine as 
to whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  

6.  After the above development has been 
accomplished, the Veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative, if any.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

